GANTT, J.
At the adjourned June term, 1903, of the criminal court of Buchanan county, Missouri, the prosecuting attorney of said county filed an information duly verified charging defendant Louis Roberts with burglary by breaking into and entering a building in said county, the property of one T. C. Augustine, on the 5th day of October, 1903. The defendant was duly arraigned and entered his plea of not guilty, and at the same term he was put upon his trial before a jury and convicted and his punishment assessed at three years in the penitentiary. In due time he filed his motions for new trial and in arrest of judgment which were taken up and considered by the court and overruled, and thereupon he was sentenced in accordance with the verdict of the jury. At the same term he prayed an appeal which was allowed to this court and he was given leave to file his bill of exceptions during the next term of the court. He filed no bill of exceptions and the record was certified to this court on the 4th of August, 1905. There is nothing before us for review except the record proper and as the information is sufficient and no error appears in the impaneling of the jury or other *205proceedings of the court and the verdict and judgment are in proper form, the judgment must be and is affirmed.
Burgess, P. J., and Fox, J., concur.